 

Flux Power, Inc. 2010 Stock Plan

 

Notice of Stock Option Grant

 

The Optionee has been granted the following option to purchase shares of the
Common Stock of Flux Power, Inc.:

 

Name of Optionee: «Name»     Total Number of Shares: «TotalShares»     Type of
Option: «ISO»   Incentive Stock Option (ISO)       «NSO»  Nonstatutory Stock
Option (NSO)     Exercise Price per Share: $«PricePerShare»     Date of Grant:
«DateGrant»     Date Exercisable: This option may be exercised with respect to
the first 25% of the Shares subject to this option when the Optionee completes
12 months of continuous Service after the Vesting Commencement Date set forth
below. This option may be exercised with respect to 1/36th of the remaining 75%
of the Shares subject to this option when the Optionee completes each month of
continuous Service thereafter.     Vesting Commencement Date: «Fraction»    
Expiration Date: «ExpDate».  This option expires earlier if the Optionee’s
Service terminates earlier, as provided in Section 6 of the Stock Option
Agreement.

 

By signing below, the Optionee and the Company agree that this option is granted
under, and governed by the terms and conditions of, the 2010 Stock Plan and the
Stock Option Agreement. Both of these documents are attached to, and made a part
of, this Notice of Stock Option Grant. Section 13 of the Stock Option Agreement
includes important acknowledgements of the Optionee.

 

Optionee:   Flux Power, Inc.           By:       Name:       Title:  

 

 

 

 

THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

Flux Power, Inc. 2010 Stock Plan:

Stock Option Agreement

 

SECTION 1.      Grant Of Option.

 

(a)          Option. On the terms and conditions set forth in the Notice of
Stock Option Grant and this Agreement, the Company grants to the Optionee on the
Date of Grant the option to purchase at the Exercise Price the number of Shares
set forth in the Notice of Stock Option Grant. The Exercise Price is agreed to
be at least 100% of the Fair Market Value per Share on the Date of Grant (110%
of Fair Market Value if this option is designated as an ISO in the Notice of
Stock Option Grant and Section 3(b) of the Plan applies). This option is
intended to be an ISO or an NSO, as provided in the Notice of Stock Option
Grant.

 

(b)          $100,000 Limitation. Even if this option is designated as an ISO in
the Notice of Stock Option Grant, it shall be deemed to be an NSO to the extent
(and only to the extent) required by the $100,000 annual limitation under
Section 422(d) of the Code.

 

(c)          Stock Plan and Defined Terms. This option is granted pursuant to
the Plan, a copy of which the Optionee acknowledges having received. The
provisions of the Plan are incorporated into this Agreement by this reference.
Capitalized terms are defined in Section 14 of this Agreement.

 

SECTION 2.      Right To Exercise.

 

(a)          Exercisability. Subject to Subsection (b) below and the other
conditions set forth in this Agreement, all or part of this option may be
exercised prior to its expiration at the time or times set forth in the Notice
of Stock Option Grant.

 

(b)          Stockholder Approval. Any other provision of this Agreement
notwithstanding, no portion of this option shall be exercisable at any time
prior to the approval of the Plan by the Company’s stockholders.

 

 

 

 

SECTION 3.      No Transfer Or Assignment Of Option.

 

Except as otherwise provided in this Agreement, this option and the rights and
privileges conferred hereby shall not be sold, pledged or otherwise transferred
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment, levy or similar process.

 

SECTION 4.      Exercise Procedures.

 

(a)          Notice of Exercise. The Optionee or the Optionee’s representative
may exercise this option by giving written notice to the Company pursuant to
Section 12(c). The notice shall specify the election to exercise this option,
the number of Shares for which it is being exercised and the form of payment.
The person exercising this option shall sign the notice. In the event that this
option is being exercised by the representative of the Optionee, the notice
shall be accompanied by proof (satisfactory to the Company) of the
representative’s right to exercise this option. The Optionee or the Optionee’s
representative shall deliver to the Company, at the time of giving the notice,
payment in a form permissible under Section 5 for the full amount of the
Purchase Price.

 

(b)          Issuance of Shares. After receiving a proper notice of exercise,
the Company shall cause to be issued one or more certificates evidencing the
Shares for which this option has been exercised. Such Shares shall be registered
(i) in the name of the person exercising this option, (ii) in the names of such
person and his or her spouse as community property or as joint tenants with the
right of survivorship or (iii) with the Company’s consent, in the name of a
revocable trust. The Company shall cause such certificates to be delivered to or
upon the order of the person exercising this option.

 

(c)          Withholding Taxes. In the event that the Company determines that it
is required to withhold any tax as a result of the exercise of this option, the
Optionee, as a condition to the exercise of this option, shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements. The Optionee shall also make arrangements satisfactory to the
Company to enable it to satisfy any withholding requirements that may arise in
connection with the disposition of Shares purchased by exercising this option.

 

SECTION 5.      Payment For Stock.

 

(a)          Cash. All or part of the Purchase Price may be paid in cash or cash
equivalents.

 

(b)          Surrender of Stock. At the discretion of the Board of Directors,
all or any part of the Purchase Price may be paid by surrendering, or attesting
to the ownership of, Shares that are already owned by the Optionee. Such Shares
shall be surrendered to the Company in good form for transfer and shall be
valued at their Fair Market Value as of the date when this option is exercised.

 

(c)          Exercise/Sale. All or part of the Purchase Price and any
withholding taxes may be paid by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company. However, payment pursuant to this Subsection (c) shall be permitted
only if (i) Stock then is publicly traded and (ii) such payment does not violate
applicable law.

 

2

 

 

SECTION 6.      Term And Expiration.

 

(a)          Basic Term. This option shall in any event expire on the expiration
date set forth in the Notice of Stock Option Grant, which date is 10 years after
the Date of Grant (five years after the Date of Grant if this option is
designated as an ISO in the Notice of Stock Option Grant and Section 3(b) of the
Plan applies).

 

(b)          Termination of Service (Except by Death). If the Optionee’s Service
terminates for any reason other than death, then this option shall expire on the
earliest of the following occasions:

 

(i)          The expiration date determined pursuant to Subsection (a) above; or

 

(ii)         The date 12 months after the termination of the Optionee’s Service.

 

The Optionee may exercise all or part of this option at any time before its
expiration under the preceding sentence, but only to the extent that this option
had become exercisable before the Optionee’s Service terminated. When the
Optionee’s Service terminates, this option shall expire immediately with respect
to the number of Shares for which this option is not yet exercisable. In the
event that the Optionee dies after termination of Service but before the
expiration of this option, all or part of this option may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired this option directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
this option had become exercisable before the Optionee’s Service terminated.

 

(c)          Death of the Optionee. If the Optionee dies while in Service, then
this option shall expire on the earlier of the following dates:

 

(i)          The expiration date determined pursuant to Subsection (a) above; or

 

(ii)         The date 12 months after the Optionee’s death.

 

All or part of this option may be exercised at any time before its expiration
under the preceding sentence by the executors or administrators of the
Optionee’s estate or by any person who has acquired this option directly from
the Optionee by beneficiary designation, bequest or inheritance, but only to the
extent that this option had become exercisable before the Optionee’s death. When
the Optionee dies, this option shall expire immediately with respect to the
number of Shares for which this option is not yet exercisable.

 

3

 

 

(d)          Part-Time Employment and Leaves of Absence. If the Optionee
commences working on a part-time basis, then the Company may adjust the vesting
schedule set forth in the Notice of Stock Option Grant in accordance with the
Company’s part-time work policy or the terms of an agreement between the
Optionee and the Company pertaining to his or her part-time schedule. If the
Optionee goes on a leave of absence, then the Company may adjust the vesting
schedule set forth in the Notice of Stock Option Grant in accordance with the
Company’s leave of absence policy or the terms of such leave. Except as provided
in the preceding sentence, Service shall be deemed to continue for any purpose
under this Agreement while the Optionee is on a bona fide leave of absence, if
(i) such leave was approved by the Company in writing and (ii) continued
crediting of Service for such purpose is expressly required by the terms of such
leave or by applicable law (as determined by the Company). Service shall be
deemed to terminate when such leave ends, unless the Optionee immediately
returns to active work.

 

(e)          Notice Concerning ISO Treatment. Even if this option is designated
as an ISO in the Notice of Stock Option Grant, it ceases to qualify for
favorable tax treatment as an ISO to the extent that it is exercised:

 

(i)          More than three months after the date when the Optionee ceases to
be an Employee for any reason other than death or permanent and total disability
(as defined in Section 22(e)(3) of the Code);

 

(ii)         More than 12 months after the date when the Optionee ceases to be
an Employee by reason of permanent and total disability (as defined in
Section 22(e)(3) of the Code); or

 

(iii)        More than three months after the date when the Optionee has been on
a leave of absence for 90 days, unless the Optionee’s reemployment rights
following such leave were guaranteed by statute or by contract.

 

SECTION 7.      Right Of First Refusal.

 

(a)          Right of First Refusal. In the event that the Optionee proposes to
sell, pledge or otherwise transfer to a third party any Shares acquired under
this Agreement, or any interest in such Shares, the Company shall have the Right
of First Refusal with respect to all (and not less than all) of such Shares. If
the Optionee desires to transfer Shares acquired under this Agreement, the
Optionee shall give a written Transfer Notice to the Company describing fully
the proposed transfer, including the number of Shares proposed to be
transferred, the proposed transfer price, the name and address of the proposed
Transferee and proof satisfactory to the Company that the proposed sale or
transfer will not violate any applicable federal, State or foreign securities
laws. The Transfer Notice shall be signed both by the Optionee and by the
proposed Transferee and must constitute a binding commitment of both parties to
the transfer of the Shares. The Company shall have the right to purchase all,
and not less than all, of the Shares on the terms of the proposal described in
the Transfer Notice (subject, however, to any change in such terms permitted
under Subsection (b) below) by delivery of a notice of exercise of the Right of
First Refusal within 30 days after the date when the Transfer Notice was
received by the Company.

 

4

 

 

(b)          Transfer of Shares. If the Company fails to exercise its Right of
First Refusal within 30 days after the date when it received the Transfer
Notice, the Optionee may, not later than 90 days following receipt of the
Transfer Notice by the Company, conclude a transfer of the Shares subject to the
Transfer Notice on the terms and conditions described in the Transfer Notice,
provided that any such sale is made in compliance with applicable federal, State
and foreign securities laws and not in violation of any other contractual
restrictions to which the Optionee is bound. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by the Optionee, shall again be subject to the
Right of First Refusal and shall require compliance with the procedure described
in Subsection (a) above. If the Company exercises its Right of First Refusal,
the parties shall consummate the sale of the Shares on the terms set forth in
the Transfer Notice within 60 days after the date when the Company received the
Transfer Notice (or within such longer period as may have been specified in the
Transfer Notice); provided, however, that in the event the Transfer Notice
provided that payment for the Shares was to be made in a form other than cash or
cash equivalents paid at the time of transfer, the Company shall have the option
of paying for the Shares with cash or cash equivalents equal to the present
value of the consideration described in the Transfer Notice.

 

(c)          Additional or Exchanged Securities and Property. In the event of a
merger or consolidation of the Company with or into another entity, any other
corporate reorganization, a stock split, the declaration of a stock dividend,
the declaration of an extraordinary dividend payable in a form other than stock,
a spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Shares subject to
this Section 7 shall immediately be subject to the Right of First Refusal.
Appropriate adjustments to reflect the exchange or distribution of such
securities or property shall be made to the number and/or class of the Shares
subject to this Section 7.

 

(d)          Termination of Right of First Refusal. Any other provision of this
Section 7 notwithstanding, in the event that the Stock is readily tradable on an
established securities market when the Optionee desires to transfer Shares, the
Company shall have no Right of First Refusal, and the Optionee shall have no
obligation to comply with the procedures prescribed by Subsections (a) and (b)
above.

 

(e)          Permitted Transfers. This Section 7 shall not apply to (i) a
transfer by beneficiary designation, will or intestate succession or (ii) a
transfer to one or more members of the Optionee’s Immediate Family or to a trust
established by the Optionee for the benefit of the Optionee and/or one or more
members of the Optionee’s Immediate Family, provided in either case that the
Transferee agrees in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. If the Optionee transfers any Shares acquired
under this Agreement, either under this Subsection (e) or after the Company has
failed to exercise the Right of First Refusal, then this Agreement shall apply
to the Transferee to the same extent as to the Optionee.

 

(f)          Termination of Rights as Stockholder. If the Company makes
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Shares to be purchased in accordance with
this Section 7, then after such time the person from whom such Shares are to be
purchased shall no longer have any rights as a holder of such Shares (other than
the right to receive payment of such consideration in accordance with this
Agreement). Such Shares shall be deemed to have been purchased in accordance
with the applicable provisions hereof, whether or not the certificate(s)
therefor have been delivered as required by this Agreement.

 

5

 

 

(g)          Assignment of Right of First Refusal. The Board of Directors may
freely assign the Company’s Right of First Refusal, in whole or in part. Any
person who accepts an assignment of the Right of First Refusal from the Company
shall assume all of the Company’s rights and obligations under this Section 7.

 

SECTION 8.      Legality Of Initial Issuance.

 

No Shares shall be issued upon the exercise of this option unless and until the
Company has determined that:

 

(a)          It and the Optionee have taken any actions required to register the
Shares under the Securities Act or to perfect an exemption from the registration
requirements thereof;

 

(b)          Any applicable listing requirement of any stock exchange or other
securities market on which Stock is listed has been satisfied; and

 

(c)          Any other applicable provision of federal, State or foreign law has
been satisfied.

 

SECTION 9.      No Registration Rights.

 

The Company may, but shall not be obligated to, register or qualify the sale of
Shares under the Securities Act or any other applicable law. The Company shall
not be obligated to take any affirmative action in order to cause the sale of
Shares under this Agreement to comply with any law.

 

SECTION 10.     Restrictions On Transfer of shares.

 

(a)          Securities Law Restrictions. Regardless of whether the offering and
sale of Shares under the Plan have been registered under the Securities Act or
have been registered or qualified under the securities laws of any State, the
Company at its discretion may impose restrictions upon the sale, pledge or other
transfer of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any State
or any other law.

 

6

 

 

(b)          Market Stand-Off. In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
initial public offering, the Optionee or a Transferee shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Agreement without the prior written consent of the Company or its
managing underwriter. Such restriction (the “Market Stand-Off”) shall be in
effect for such period of time following the date of the final prospectus for
the offering as may be requested by the Company or such underwriter. In no
event, however, shall such period exceed 180 days plus such additional period as
may reasonably be requested by the Company or such underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports or (ii) analyst recommendations and opinions, including (without
limitation) the restrictions set forth in Rule 2711(f)(4) of the National
Association of Securities Dealers and Rule 472(f)(4) of the New York Stock
Exchange, as amended, or any similar successor rules. The Market Stand-Off shall
in any event terminate two years after the date of the Company’s initial public
offering. In the event of the declaration of a stock dividend, a spin-off, a
stock split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities without receipt of
consideration, any new, substituted or additional securities which are by reason
of such transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Shares acquired under this Agreement until the end of the applicable stand-off
period. The Company’s underwriters shall be beneficiaries of the agreement set
forth in this Subsection (b). This Subsection (b) shall not apply to Shares
registered in the public offering under the Securities Act.

 

(c)          Investment Intent at Grant. The Optionee represents and agrees that
the Shares to be acquired upon exercising this option will be acquired for
investment, and not with a view to the sale or distribution thereof.

 

(d)          Investment Intent at Exercise. In the event that the sale of Shares
under the Plan is not registered under the Securities Act but an exemption is
available that requires an investment representation or other representation,
the Optionee shall represent and agree at the time of exercise that the Shares
being acquired upon exercising this option are being acquired for investment,
and not with a view to the sale or distribution thereof, and shall make such
other representations as are deemed necessary or appropriate by the Company and
its counsel.

 

(e)          Legends. All certificates evidencing Shares purchased under this
Agreement shall bear the following legend:

 

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT GRANTS TO THE
COMPANY CERTAIN RIGHTS OF FIRST REFUSAL UPON AN ATTEMPTED TRANSFER OF THE
SHARES. THE SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF
SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

 

All certificates evidencing Shares purchased under this Agreement in an
unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):

 

7

 

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

(f)          Removal of Legends. If, in the opinion of the Company and its
counsel, any legend placed on a stock certificate representing Shares sold under
this Agreement is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but without such legend.

 

(g)          Administration. Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 10 shall be
conclusive and binding on the Optionee and all other persons.

 

SECTION 11.     Adjustment Of Shares.

 

In the event of any transaction described in Section 8(a) of the Plan, the terms
of this option (including, without limitation, the number and kind of Shares
subject to this option and the Exercise Price) shall be adjusted as set forth in
Section 8(a) of the Plan. In the event that the Company is a party to a merger
or consolidation or in the event of a sale of all or substantially all of the
Company’s stock or assets or if the Company is subject to any other transaction
described in Section 8(b) of the Plan, this option shall be subject to the
definitive transaction agreement, as provided in Section 8(b) of the Plan.

 

SECTION 12.     Miscellaneous Provisions.

 

(a)          Rights as a Stockholder. Neither the Optionee nor the Optionee’s
representative shall have any rights as a stockholder with respect to any Shares
subject to this option until the Optionee or the Optionee’s representative
becomes entitled to receive such Shares by filing a notice of exercise and
paying the Purchase Price pursuant to Sections 4 and 5.

 

(b)          No Retention Rights. Nothing in this option or in the Plan shall
confer upon the Optionee any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining the Optionee)
or of the Optionee, which rights are hereby expressly reserved by each, to
terminate his or her Service at any time and for any reason, with or without
cause.

 

(c)          Notice. Any notice required by the terms of this Agreement shall be
given in writing. It shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or (iii) deposit with Federal Express
Corporation, with shipping charges prepaid. Notice shall be addressed to the
Company at its principal executive office and to the Optionee at the address
that he or she most recently provided to the Company in accordance with this
Subsection (c).

 

8

 

 

(d)          Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Optionee and by an authorized officer of
the Company (other than the Optionee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

(d)          Entire Agreement. The Notice of Stock Option Grant, this Agreement
and the Plan constitute the entire contract between the parties hereto with
regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof.

 

(e)          Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California, as such laws are
applied to contracts entered into and performed in such State.

 

SECTION 13.     acknowledgements of the optionee.

 

(a)          Tax Consequences. The Optionee agrees that the Company does not
have a duty to design or administer the Plan or its other compensation programs
in a manner that minimizes the Optionee’s tax liabilities. The Optionee shall
not make any claim against the Company or its Board of Directors, officers or
employees related to tax liabilities arising from this option or the Optionee’s
other compensation. In particular, the Optionee acknowledges that this option is
exempt from Section 409A of the Code only if the Exercise Price is at least
equal to the Fair Market Value per Share on the Date of Grant. Since Shares are
not traded on an established securities market, the determination of their Fair
Market Value is made by the Board of Directors or by an independent valuation
firm retained by the Company. The Optionee acknowledges that there is no
guarantee in either case that the Internal Revenue Service will agree with the
valuation, and the Optionee shall not make any claim against the Company or its
Board of Directors, officers or employees in the event that the Internal Revenue
Service asserts that the valuation was too low.

 

(b)          Electronic Delivery of Documents. The Optionee agrees that the
Company may deliver by email all documents relating to the Company, the Plan or
this option (including, without limitation, a copy of the Plan) and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, disclosures that may be required by the
Securities and Exchange Commission). The Optionee also agrees that the Company
may deliver these documents by posting them on a website maintained by the
Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it shall notify the Optionee by email of
their availability. The Optionee acknowledges that he or she may incur costs in
connection with electronic delivery, including the cost of accessing the
internet and printing fees, and that an interruption of internet access may
interfere with his or her ability to access the documents. This consent shall
remain in effect until this option expires or until the Optionee gives the
Company written notice that it should deliver paper documents.

 

9

 

 

(c)          No Notice of Expiration Date. The Optionee agrees that the Company
and its officers, employees, attorneys and agents do not have any obligation to
notify him or her prior to the expiration of this option pursuant to Section 6,
regardless of whether this option will expire at the end of its full term or on
an earlier date related to the termination of the Optionee’s Service. The
Optionee further agrees that he or she has the sole responsibility for
monitoring the expiration of this option and for exercising this option, if at
all, before it expires. This Subsection (c) shall supersede any contrary
representation that may have been made, orally or in writing, by the Company or
by an officer, employee, attorney or agent of the Company.

 

SECTION 14.     Definitions.

 

(a)          “Agreement” shall mean this Stock Option Agreement.

 

(b)          “Board of Directors” shall mean the Board of Directors of the
Company, as constituted from time to time or, if a Committee has been appointed,
such Committee.

 

(c)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)          “Committee” shall mean a committee of the Board of Directors, as
described in Section 2 of the Plan.

 

(e)          “Company” shall mean Flux Power, Inc., a California corporation.

 

(f)          “Consultant” shall mean a person who performs bona fide services
for the Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

 

(g)          “Date of Grant” shall mean the date of grant specified in the
Notice of Stock Option Grant, which date shall be the later of (i) the date on
which the Board of Directors resolved to grant this option or (ii) the first day
of the Optionee’s Service.

 

(h)          “Disability” shall mean that the Optionee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment.

 

(i)          “Employee” shall mean any individual who is a common-law employee
of the Company, a Parent or a Subsidiary.

 

(j)          “Exercise Price” shall mean the amount for which one Share may be
purchased upon exercise of this option, as specified in the Notice of Stock
Option Grant.

 

(k)          “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

 

(l)          “Immediate Family” shall mean any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.

 

10

 

 

(m)          “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

 

(n)          “Notice of Stock Option Grant” shall mean the document so entitled
to which this Agreement is attached.

 

(o)          “NSO” shall mean a stock option not described in Sections 422(b) or
423(b) of the Code.

 

(p)          “Optionee” shall mean the person named in the Notice of Stock
Option Grant.

 

(q)          “Outside Director” shall mean a member of the Board of Directors
who is not an Employee.

 

(r)          “Parent” shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

(s)          “Plan” shall mean the Flux Power, Inc. 2010 Stock Plan, as in
effect on the Date of Grant.

 

(t)          “Purchase Price” shall mean the Exercise Price multiplied by the
number of Shares with respect to which this option is being exercised.

 

(u)          “Right of First Refusal” shall mean the Company’s right of first
refusal described in Section 7.

 

(v)         “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(w)          “Service” shall mean service as an Employee, Outside Director or
Consultant.

 

(x)          “Share” shall mean one share of Stock, as adjusted in accordance
with Section 8 of the Plan (if applicable).

 

(y)          “Stock” shall mean the Common Stock of the Company.

 

(z)          “Subsidiary” shall mean any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

(aa)         “Transferee” shall mean any person to whom the Optionee has
directly or indirectly transferred any Share acquired under this Agreement.

 

(bb)         “Transfer Notice” shall mean the notice of a proposed transfer of
Shares described in Section 7.

 



11

